           Case 1:15-cv-07433-LAP Document 1012 Filed 12/05/19 Page 1 of 6




                                                       December 5, 2019

By ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                Re:    Giuffre v. Maxwell, No. 15 Civ. 7433 (LAP)

Dear Judge Preska:

       In the first paragraph of her brief, Plaintiff asserts that “documents submitted with a

motion are unquestionably judicial documents by virtue of having been submitted to the Court.”

Docket Entry (“DE”) 1008 at 1 (internal quotation marks and citation omitted). That claim is

incontrovertibly wrong.1

       “[T]he mere filing of a paper or document with the court is insufficient to render that

paper a judicial document subject to the right of public access.” Amodeo, 44 F.3d at 145.

Rather, a filing “must be relevant to the performance of the judicial function and useful in the

judicial process in order for it to be designated a judicial document.” Brown, 929 F.3d at 49

(citation omitted; emphasis supplied). The term “judicial function” is specifically defined: “a




       1
          Plaintiff’s argument is contradicted by United States v. Amodeo, 44 F.3d 141 (2d Cir.
1995), and its progeny. And Plaintiff’s argument is contradicted by the requirement that, to be
“judicial,” a filing must: (i) be “relevant to the performance of the judicial function,” Brown v.
Maxwell, 929 F.3d 41, 49 (2d Cir. 2019); (ii) be “useful in the judicial process,” id.; (iii) contain
“admissible evidence and non-frivolous arguments,” Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110, 122 (2d Cir. 2006); and (iv) not be “redundant, immaterial, impertinent, or
scandalous,” Brown, 929 F.3d at 51 (citation omitted); see also id. at 51 n.42. In short,
Plaintiff’s interpretation that a document filed with a motion is ipso facto judicial is mistaken.
           Case 1:15-cv-07433-LAP Document 1012 Filed 12/05/19 Page 2 of 6
                                                                                    December 5, 2019
                                                                                         Page 2 of 6

court performs the judicial function . . . when it rules on motions currently before it . . . [and]

when properly exercising its inherent supervisory powers.” Id. (internal quotation marks,

emendations and citation omitted; emphasis supplied).

       Thus, in order to constitute a judicial document, a filed document must both (1) be

relevant to an actual exercise of judicial authority; and (2) be useful in the exercise of that

judicial action. Filings that do not meet both requirements are not “judicial documents.”2

       This dual requirement flows from the rationale for presuming public access to judicial

documents in the first place: namely, “the role those documents played in determining litigants’

substantive rights – conduct at the heart of Article III – and from the need for public monitoring

of that conduct.” Amodeo, 71 F.3d at 1049; see also Lugosch, 435 F.3d at 123 (explaining that

“the rationale behind access is to allow the public an opportunity to assess the correctness of the

judge’s decision” (citation omitted; emphasis supplied)).

       If litigants settle a case, they leave the court without any authority to “rule[]” or

“exercis[e]” its Article III authority; motions not ruled upon before settlement are not just

unadjudicated – they are unadjudicable. See U.S. Const. art. III, § 2, cl. 1. Accordingly,

documents submitted in connection with unadjudicable motions do not – and cannot – enable the

public to monitor, understand and assess judicial determination of litigants’ substantive rights.

And that is so precisely because, as a result of the litigants’ affirmative decision to moot the

motion via a negotiated settlement, an Article III court lacks the Constitutional authority to


       2
          As John Doe and Defendant have previously observed, see DE 990 at 3 n.3; DE 997 at
1-2; DE 1005 at 5, Plaintiff repeatedly attempts to recast this argument as being concerned with
whether a court in-fact relies upon a document in rendering a decision. However, John Doe’s
argument is not – as Plaintiff contends – that, to be judicial, a document must in-fact be relied
upon by a court in reaching a decision. Rather, certainly in the present posture of this case, the
point is that there is no possibility that Judge Sweet relied on a document in reaching a decision
when he made no decision in the first place.
        Case 1:15-cv-07433-LAP Document 1012 Filed 12/05/19 Page 3 of 6
                                                                                  December 5, 2019
                                                                                       Page 3 of 6

determine litigants’ rights. In other words, particularly when evaluating whether to unseal filings

relating to unadjudicated motions after a case has been settled, a filing made in connection with

such an unadjudicated – and unadjudicable – motion is irrelevant to the judicial function and

neither played, nor can in the future play, any role in the judicial process.

       In fact, less than two months ago, the Court of Appeals expressly held that “court action”

is the essential lynchpin in this Circuit’s sealing jurisprudence. Trump v. Deutsche Bank AG,

940 F.3d 146, 152 (2d Cir. 2019). The Court there held that if a document (1) is not “relevant to

any issue [that the Court] need[s] to decide” and (2) is not “a record of any court action,” then “it

is not a ‘judicial document.’” Id. at 151-52. The conclusion is simple and inescapable: where

there never was, and never will be, any “court action,” there can be no “judicial documents.” Id.

The D.C. Circuit has come to the same conclusion:

       [N]ot all documents filed with courts are judicial records. Just as a document would
       not be a public record when it does not eventuate in any official action or decision,
       whether something is a judicial record depends on the role it plays in the
       adjudicatory process. . . . [T]he concept of a judicial record assumes a judicial
       decision, and with no such decision, there is nothing judicial to record. . . .
       Disclosure of the reports would do nothing to further judicial accountability.

S.E.C. v. Am. Int’l Grp., 712 F.3d 1, 3-4 (D.C. Cir. 2013) (internal quotation marks and citations

omitted; emphasis supplied). And that is so precisely because unsealing such documents

vindicates no public interest.

       So, if unsealing presently sealed documents filed in connection with unadjudicated and

unadjudicable motions does not serve any public interest in monitoring courts and their

determination of litigants’ substantive rights, what legitimate public interest does it serve?

       None.

       Indeed, this is where the Court of Appeals’ admonition in this very case comes powerfully

into play: “we share [Judge Sweet’s] concern that court files might be used to promote scandal
           Case 1:15-cv-07433-LAP Document 1012 Filed 12/05/19 Page 4 of 6
                                                                                  December 5, 2019
                                                                                       Page 4 of 6

arising out of unproven potentially libelous statements.” Brown, 929 F.3d at 51 (internal

quotation marks and citation omitted)3; see also DE 980 at 2-3. Using a settled case as the vehicle

for publicly unleashing unproven and – in light of the parties’ negotiated settlement – unprovable

and unrebuttable allegations against non-parties is improper. It would be in service of no

cognizable public interest. Indeed, it would be flatly contrary to the public interest.4

       Plaintiff’s arguments contradict these clear legal principles, and rely upon cases that have

a dispositive difference from this case: none involve motions that were not only unadjudicated,

but were forever unadjudicable. Perhaps the most egregious, and illustrative, example of

Plaintiff’s misplaced reliance is Lugosch, 435 F.3d 110. Lugosch involved a then-pending

summary judgment motion in the district court – a live dispute regarding a dispositive motion that

had been pending for months. Id. at 113-17. The appellants, media-intervenors, appealed an

interlocutory order that held their unsealing motion in abeyance until the district court ruled on

that summary judgment motion. Id. The Lugosch court held that papers submitted in connection

with the then-pending motion were judicial documents, notwithstanding the fact that the motion

was still pending. Id. at 120-21. That holding, of course, was explicitly predicated on the dual


       3
          See also id. at 47 (“Our legal process is already susceptible to abuse. . . . Shielded by
the ‘litigation privilege,’ bad actors can defame opponents in court pleadings or depositions
without fear of lawsuit and liability. Unfortunately, the presumption of public access to court
documents has the potential to exacerbate these harms to privacy and reputation by ensuring that
damaging material irrevocably enters the public record.”)
       4
          First, as has been abundantly set forth elsewhere, publishing immunized, unproven and
(due to the settlement) unrebuttable allegations regarding non-parties runs headlong into this
Court’s obligation to protect non-parties. See, e.g., DE 980 at 2-3; DE 990 at 5 n.5; see also In
re New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987) (stating that non-party privacy
interests “should weigh heavily in a court’s balancing equation in determining what portions of
[sealed documents] should remain sealed or should be redacted”). And the sealed filings are not
the only vehicle to make participants’ stories public. As we have set forth previously, nothing
precludes participants in this matter from publicly disclosing their allegations. See DE 980 at 6.
           Case 1:15-cv-07433-LAP Document 1012 Filed 12/05/19 Page 5 of 6
                                                                                   December 5, 2019
                                                                                        Page 5 of 6

understandings that: (1) the district court would in fact decide the motion, and (2) the documents

in question would be relevant to that eventual adjudication. See, e.g., id. at 121 (explaining that

the future summary judgment ruling would be “an adjudication [which is] a formal act of

government, the basis of which should, absent exceptional circumstances, be subject to public

scrutiny” (citation omitted)). It was not a question of if, it was only a question of when. The sine

qua non of Lugosch was thus that there would be a ruling on the summary judgment motion, and

that the documents in question would be relevant to it. And that was important because the basis

for that forthcoming ruling “should . . . be subject to public scrutiny.” Id.5

       Finally, Plaintiff argues that unsealing these documents is required to permit the public to

monitor “the District Court’s inaction.” DE 1008 at 5. But after years of litigation and Judge

Sweet’s resolution of dozens of motions, including a summary judgment motion, Plaintiff

elected, on the eve of trial, to settle. There is no judicial “inaction” to monitor. This is not a

case, like Lugosch, where the district court did not act or delayed acting. Far from it. Had the

Plaintiff wished to forgo the pecuniary gain and finality of a settlement and proceed to trial, and

thereby make her evidence public, that was her right. She elected not to do so. To now argue

that en masse unsealing is required to monitor judicial inaction is meritless.


       5
          Plaintiff’s reliance on Eagle Star Ins. Co. Ltd. v. Arrowood Indem. Co., No. 13 Civ.
3410 (HB), 2013 WL 5322573 (S.D.N.Y. Sept. 23, 2013) (Baer, J.), and Abidor v. Johnson, No.
10 Civ. 4059 (ERK), 2016 WL 3102017 (E.D.N.Y. June 2, 2016), is similarly misguided. Not
only are both decisions unpublished, non-precedential district court opinions, they are also
readily distinguishable. In Eagle Star, which dealt with arbitration awards – which are
intrinsically judicial – Judge Baer explicitly gave notice that the documents at issue might be
unsealed, and the documents at issue related to a dispositive motion. Here, there is no reason to
think that any of the unadjudicated motions are dispositive, and no notice of unsealing was
offered – quite the opposite, in fact. See Eagle Star, 2013 WL 5322573, at *2 (citing cases
specifically addressing the extent to which arbitration awards are intrinsically judicial
documents). Abidor, in turn, involved a situation in which the presiding judge had expressly
requested to see the documents at issue, and in which there had been prior, relevant adjudications
– the relevant motion was a motion for reconsideration.
Case 1:15-cv-07433-LAP Document 1012 Filed 12/05/19 Page 6 of 6
                                                       December 5, 2019
                                                            Page 6 of 6

                                  Respectfully submitted,
                                  KRIEGER KIM & LEWIN LLP


                              By: _________________________
                                  Nicholas J. Lewin
                                  Paul M. Krieger
